DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed 10 August 2022 overcomes the Claim Objections and rejections under 35 USC 112 of the previous Office Action.
Applicant's arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
Applicant argues that the combination Da Silva and Lynderup does not explicitly disclose instant claim 1.  Da Silva is cited to teach the general tower structure including the transition piece, platform, and permanent working platform.  As stated in the rejection, Da Silva does not explicitly disclose a service lift. Lynderup teaches a lift/elevator. Applicant states that since Lynderup merely discloses the lift being lowered into the interior space 34, the skilled artisan would not arrive at the lift being lowered to the platform of Da Silva.  Applicant further states that since Lynderup teaches a voluminous interior space 34 to accommodate the lift, the lift cannot structurally fit in the transition piece of Da Silva.  Lastly, Applicant states that the floor of Lynderup is not akin to the platform of the instant invention.  However, the skilled artisan would appreciate that at the time of the effective filing date of the invention, lifts or elevators are very common in almost all aspects of daily life when moving between levels is required. Given the breadth of claim 1, it requires a lift to be utilized in a transition piece of a turbine.  The general structure of the turbine is known from Da Silva. Lynderup teaches that service lifts are known to be used in turbine applications.  Given how well-known lifts or elevators are, it is within routine skill in the art to ensure that the lift is properly installed without jeopardizing the structural integrity of the tower.  Further, how far down the lift goes into the platform or not is merely a matter of choosing which “floors” to include with the lift.  Since Da Silva teaches a working platform and a platform, the skilled artisan would find each of these as possible areas to be served by the service lift of Lynderup.  Thus, the rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al. (“Da Silva”; US 2019/0040844), in view of Lynderup et al. (“Lynderup”; US 2019/0249647).
Regarding claim 1: Da Silva discloses a wind turbine (Fig. 1), comprising:
a tower (3), 
a foundation (5), 
a transition piece (1, Fig. 2-3) arranged between the tower and the foundation and connecting the tower to the foundation (Fig. 1), 
a platform (10) arranged inside the transition piece (Fig. 2B), and 
a permanent working platform (12) arranged below the platform and in a distance thereof (Fig. 2B).
Da Silva does not explicitly disclose a service lift, configured to be lowered to the platform.
However, Lynderup discloses a service lift, configured to be lowered to the platform (elevator 23, Fig. 3, paragraph 0045).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the platform of Da Silva to have the service lift of Lynderup in order to allow for easier access to the platform. 
Regarding claim 2: Da Silva discloses the distance is one of between 2 m and 3 m (paragraph 0031).
Regarding claim 3: Da Silva discloses a plurality of support beams which run along a longitudinal direction of the tower (13), wherein the platform and the working platform are both attached to the support beams (as shown in Fig. 4A).
Regarding claim 4: Da Silva discloses the support beams are connected to a flange of the transition piece (55, Fig. 7).
Regarding claim 5: Da Silva discloses the platform is supported by a first support structure (53, Fig. 7A), wherein the working platform is supported by a second support structure (55), and wherein the first support structure and the second support structure are both connected to the support beams (as shown in Fig. 7A).
Regarding claim 6: Da Silva discloses a platform arrangement (1) suspended in the transition piece, wherein the platform arrangement comprises the platform, the working platform and the support beams (as shown in Fig. 7A).
Regarding claim 7: Da Silva discloses the platform and the working platform are attached to a wall of the transition piece (via 55, Fig. 7A).
Regarding claim 8: Da Silva discloses a platform but does not explicitly disclose a switch gear arranged on the platform.
However, Lynderup discloses a switch gear (32) arranged on the platform (28).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the platform of Da Silva to include the switch gear of Lynderup in order to connect to the cables. 
Regarding claim 11: Da Silva discloses the platform comprises a centrally arranged hatch (102, paragraph 0054).
Regarding claim 12: The combination of Da Silva and Lynderup discloses a working platform with a service life, Lynderup further discloses the working platform comprises a service space for mounting and/or maintaining the service lift (implicit as the lift must be mounted in a space and have room for maintenance).
Regarding claim 13: Da Silva discloses the working platform comprises openings (120) for pulling in array cables (121).
Regarding claim 14: Da Silva discloses the working platform has a circular shape (Fig. 6A).
Regarding claim 15: Da Silva discloses a working platform but does not explicitly disclose the working platform has a semi-circular shape (paragraph 0053 – substantially circular is akin to semi-circular).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva and Lynderup as applied to claim 1 above, and further in view of Donescu et al. (“Donescu”; US 2019/02464661).
Regarding claim 9: Da Silva discloses a working platform but does not explicitly disclose the working platform has an elevated working section arranged below the switch gear.
However, Donescu discloses the working platform (42) has an elevated working section (24) arranged below the switch gear (40, Fig, 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the platform of Da Silva to have the elevated working section of Donescu in order to reinforce the platform. 
Regarding claim 10: Da Silva modified by Donescu disclose the working section is elevated, but does not explicitly disclose elevated to 100 mm to 500 mm above the working platform.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the platform of Da Silva to have the elevated working section of Donescu in order to reinforce the platform. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832